Title: To George Washington from Gilbert Simpson, 20 May 1773
From: Simpson, Gilbert
To: Washington, George

 

Honoerd Sr
Yougagahanay [Pa.] May the 20: 1773

I have Sent you Two Letters before but wheather they Ever Retcht your hands or not I do not know the perport of them was to acquaint you of the Great aversion my wife had in Coming over the mountains and I do not Like the Cuntry well anufe myself to Live in it but if you Chuse to Continue your hands on the Land you may have all belonging to me at the vallue of them as they are all Reydey on your Land and as it is not Conveniant for me to moove my family over I will undertake to Com out once or twise a year To Serve you and if you Chuse I Should and Could Serve Several other Jentel men besids in Coming out Spring and fall and Contrive and plan of ther affairs for them for your Land is vastly fine for medo and Corn I Shall be down at home in about four weeks time from this and I Beg Sr you would send me a leter about that time or after a while to let me know what you would do for I Shal not Com out again until the Latter End of Summer and then [if] you have a mind to send out more Slaves and a horse or two and winter Close for those that are out heare I Shall be Reydey to Conduct them a long and if you Should want to purchas Stock and will Send money and let me know what you want I will indevor to Sute Everything in the Best manner as I Can no more but I Remain your humble Servant to Command.

Gilbt Simpson

